Hercules Incorporated Consolidated Financial Statements And Related Financial Information As Adjusted As of and For the Year Ended December 31, 2007 Filed on July 30, 2008 Explanatory Note The Company is filing, on this Current Report on Form 8-K, certain sections of its Form 10-K for the year ended December 31, 2007 in order to present its audited Consolidated Financial Statements and Notes as adjusted for a change in the method of accounting for its qualified defined-benefit pension plans in the United States and the United Kingdom as applied on a retrospective basis to the years ended December 31, 2005, 2006 and 2007. The Company elected the aforementioned change in accounting method effective January 1, 2008 as described in Note 20 to the Consolidated Financial Statements.
